             Case 1:20-cv-09144-VM Document 49 Filed 01/06/21 Page 1 of 4

                              SIEGEL TEITELBAUM & EVANS, LLP
                                                  ATTORNEYS AT LAW
                                            260 MADISON AVENUE, 22ND FLOOR
                                               NEW YORK, NEW YORK 10016
                                                                                              TELEPHONE: (212) 455-0300
                                                                                               FACSIMILE: (212) 448-0066

                                                                                                  January 6, 2021
VIA ECF
Jennifer Jude and Allison Rovner, Assistant United States Attorneys
United States Attorney’s Office, Southern District of New York
86 Chambers Street, Third Floor
New York, NY 10007

       Re:       Coney Island Prep, et al. v. U.S. Department of Health & Human Services, et al.,
                 No. 1:20 Civ. 9144 (VM)

Dear Ms. Jude and Ms. Rovner:

        We write on behalf of Plaintiffs in response to your December 30, 2020 pre-motion letter
(“Letter”), which repeats many of your arguments in opposition to our preliminary injunction, and,
thus, ignores the standard applicable to any proposed motion to dismiss. Notwithstanding these
deficiencies, and in light of the Court’s December 11, 2020 Order (“Order”), Plaintiffs intend to
amend this action’s operative complaint (Dkt. 1) (“Complaint”), with leave of the Court or
pursuant to Fed. R. Civ. P. 15(a)(1)(B) following a motion to dismiss.

        Even Without Amendment, the Complaint is Sufficient. The Court’s Order stated that,
unlike in a preliminary injunction, the standards for a motion to dismiss favor plaintiffs. Order at
12; see Lawrence v. Town of Brookhaven, 2007 U.S. Dist. LEXIS 94947, at *36 (E.D.N.Y. Dec.
26, 2007), aff’d 2010 U.S. App. LEXIS 19698 (2d Cir. Sept. 22, 2010) (“[T]he standard on a
motion to dismiss is quite different from the standard for granting a preliminary injunction.”).
Accordingly, the Complaint’s well-pleaded factual allegations must be treated as true and all
inferences drawn in Plaintiffs’ favor. Littlejohn v. City of N.Y., 795 F.3d 297, 306 (2d Cir. 2015).
Plaintiffs “bear[] no evidentiary burden,” John v. Whole Foods Mkt. Grp., Inc., 858 F.3d 732, 736
(2d Cir. 2017); they “must simply establish that the allegations in the Complaint are sufficient to
render [their] claims plausible.” Lawrence, 2007 U.S. Dist. LEXIS 94947, at *36. So, irrespective
of the preliminary injunction ruling, your recycled arguments do not support a motion to dismiss.

        Moreover, the Government’s factual basis for attacking Plaintiffs’ standing—that they
“have not been deprived of any information to which they are entitled,” Letter at 1—is wrong. As
a reminder, ten of the nineteen statutes at issue require disclosures to the public—including
Plaintiffs.1 In all but one of these cases, the Government’s prior custom complied with the law and
informed the public.2 Given Defendants’ admissions of non-performance and clear duty to make
certain information widely available, Plaintiffs meet the pleading standard on the bulk of their


1
  These include a public meeting (42 U.S.C. § 247d-4(c)(5)(B)), technical and reporting standards, (id. § 247d-4(b);
four reports (id. §§ 247d-3a(i)(1)(E), (j) and 247d- 3b(i)(1); § 247d-6b(c)(3); § 300hh-10(d); § 300hh-10(b)(7)); and
the information underlying four others (id. § 242m(a); § 242p(a); § 299a-1(a)(6); § 300u-6(f)(1)).
2
  At this phase, to establish an informational injury, Plaintiffs only need cite a statute which “(on [their] reading)
requires that the information be publicly disclosed and there is no reason to doubt [their] claim that the information
would help [them].” NRDC, Inc. v. United States EPA, 961 F.3d 160, 168–69 (2d Cir. 2020).
             Case 1:20-cv-09144-VM Document 49 Filed 01/06/21 Page 2 of 4




claims.

        Plaintiffs Will Amend Their Complaint as Invited by the Court’s Rules. Nonetheless,
we propose a different course that will benefit both parties, the Court, and the public. First,
Plaintiffs seek to amend their Complaint—to address the issues raised in the Court’s Order, and,
at the same time, revise our claims as warranted. Under Rule 15 of the Federal Rules of Civil
Procedure, “[t]he court should freely give leave when justice so requires.” At this early posture,
even if the Court were to treat the Letter as a motion to dismiss, it would nonetheless be appropriate
to deny the letter-motion as moot and grant Plaintiffs leave to amend. See, e.g., Joint Stock Co.
“Channel One Russia Worldwide” v. Infomir LLC, 2017 U.S. Dist. LEXIS 50723, at *4-*5
(S.D.N.Y. Mar. 27, 2017). Indeed, Rule 15 allows Plaintiffs to amend “as a matter of course”
within 21 days of a Rule 12 motion to dismiss.

        Further to our intent to amend the Complaint, Plaintiffs continue to monitor the
Government’s performance of their outstanding duties. We observed that, as they represented, the
Government published the latest National Healthcare Quality and Disparities Report (“AHRQ
Report”) by December 31, 2020. The report was immediately helpful to Plaintiffs.3 Similarly, on
December 7, the government made public a national database of hospital-reported Covid-19 data.
While this database is not identical to the original available through the CDC’s NHSN program,
its disclosure has been immediately helpful to our clients.4 Indeed, these disclosures have been
especially helpful when used together.5 Accordingly, we intend to withdraw our claim with respect
to the AHRQ Report and will modify or withdraw our Section 706(2) and other claims as
appropriate. By contrast, based on our research, the Government has failed to produce several
reports that it represented to the Court would be produced by the end of 2020. See Opp. Br. (Dkt.
33) at 3-17; see also Reply Br. (Dkt. 41) at 20 (chart). It promised others this month or shortly
thereafter, and these may also lapse. Thus, in the same way that certain claims may be eliminated
3
  See https://www.ahrq.gov/research/findings/nhqrdr/nhqdr19/index.html. Absent the report, Plaintiffs were denied
the ability to “use this report’s analyses to understand the outcomes for racial and ethnic, insurance, income, and
residence location groups,” page ES3. Now, comparing tables on pages O7 and O33, Plaintiff Levine has observed
that New York State has among the highest number of community hospitals but among the lowest quality of health
care. Delving into the report’s underlying data, he can see some of the root causes of these disparities, such as New
York’s higher asthma rates and incidence of diabetes, especially among racial and ethnic minority groups. See Data
Query Tool at https://nhqrnet.ahrq.gov/inhqrdr/data/query. The report also discloses early data sources on Covid-19
disparities related to “people with underlying conditions and older adults” and the “disproportionate impact of the
pandemic on racial and ethnic groups,” page L3 (citing to reports on page R15). All this information is invaluable to
designing legislation that addresses these specific vulnerabilities during the pandemic and beyond. Similarly, through
the Data Query, Housing Works can access the latest state-by-state data on HIV/AIDS, core to their mission.
4
    See https://healthdata.gov/dataset/covid-19-reported-patient-impact-and-hospital-capacity-facility. This new
database provides near real-time pandemic information to Plaintiffs, who find Covid-19 case data (and hospital
resources more broadly) useful. Specifically, Plaintiff Levine can use the data from nearby states to develop
meaningful travel restrictions or appeal for medical staff and resources. Locally, he can observe hospitals in his district
(e.g., New York-Presbyterian Irving) for risk of overflow, and redirect constituents to alternative facilities elsewhere
in the City. Similarly, Plaintiffs King and Housing Works can monitor hospitals like the Brooklyn Hospital Center,
Kings County Hospital, Bellevue Hospital, and Mt. Sinai to determine how best to position their COVID-19 related
programs. And Plaintiffs Joseph and Coney Island Prep can now monitor Coney Island Hospital to understand the
real-time risks to their community and manage school operations accordingly.
5
  Plaintiff Greenberg, at Right 2 Health Action, is already comparing data sets from the 2019 AHRQ Report—see,
e.g., pages A16, D3, D6, D48, D56 and D73 and associated disparities tables—and the hospital Covid-19 database to
better understand these disparities in their work with local NYC policymakers on targeting vaccine distribution to
areas with the greatest need and members of Congress on forthcoming healthcare legislation.

                                                            2
            Case 1:20-cv-09144-VM Document 49 Filed 01/06/21 Page 3 of 4




by the Government’s fulfilment of its duties, others may be reinforced or expanded by its continued
failure to meet statutory deadlines, as well as those it has imposed on itself. Notification by the
Government of further disclosures affecting our claims would be useful to all parties.

         Plaintiffs’ forthcoming amendments will respond to the Court’s invitation that they affirm
their injuries by explaining how the information they seek “would undoubtedly be helpful.” Order
at 14. The amended complaint will make clear that the withheld information is valuable not only
to combat Covid-19, but also to Plaintiffs’ efforts in the aftermath to build policy and programs
resilient to future public health threats and in the normal course of their operations. As one
example, per 42 U.S.C. § 300hh-10(d)(2)(K), the PHEMCE Countermeasures SIP is required
annually to be “made publicly available” and the most current version dates back three years to
2017. It is not merely a “future-looking plan” as the Government suggests, Opp. Br. at 8, but
recounts in detail then-recent federal emergency preparations—including substantial outreach to
“non-federal stakeholders.”6 This includes a wide-range of webinars and information tools (pp.
43-48)—related to topics like countermeasure “distribution and planning” (p. 43), “maximizing
[countermeasure] shelf life” (p. 45), and various sessions related to countermeasure supply chain
management (p. 45-46)—and the PHEMCE makes clear it will produce further tools for “all
stakeholders” and “all civilian populations” (p. 6). The SIP also addresses preparations for the
“needs of at-risk populations,” defined as various populations whom all of our clients in one way
or another directly serve (pp. 49-51). Up-to-date information and training of this kind could have
been put to immediate use by our clients during this pandemic: plaintiff Levine in his efforts to
pass legislation to source countermeasures that continue to be in short supply for New York City;
plaintiffs King and Housing Works’ ongoing Covid-19 testing, the management of
countermeasures in the primary care of their patients, and their efforts to distribute
countermeasures to those in need; plaintiffs Joseph and Coney Island Prep’s own supply chain and
countermeasure management challenges in preparing to reopen their school; and plaintiff
Greenberg’s activities at the hospital and public health advocacy efforts.7

        Our amended complaint will include more factual allegations of this kind. Just as Plaintiffs
can demonstrate the specific “helpfulness” of the AHRQ Report, the hospital Covid-19 database,
and the Countermeasures SIP to their pandemic efforts and beyond, they can do the same for many
of the other reports at issue—which largely expand or provide new vantage on the kind of public
health and emergency preparedness information whose helpfulness was established above.
Furthermore, additional plaintiffs may join the suit whose presence will address any other standing
concerns. Of course, if with respect to any of our claims, we feel we cannot meet the standard
articulated in the Order, we will narrow our complaint accordingly.

6
   See https://www.phe.gov/Preparedness/mcm/phemce/Documents/2017-phemce-sip.pdf. Indeed, by its own
description, the Government authors of the SIP “work[] closely with” various partners including “state, tribal, local,
and territorial (STLT) governments, health systems, academia, private industry, non-governmental organizations
(NGO) and ultimately the American people” (p. 9) (emphasis added). As further evidence that the SIP is intended for
broad public use, it specifically states that in response to public health emergencies “whether known or unknown,
novel or reemerging, natural or intentional,” the Government “must communicate [its] capabilities to the American
public before and during an emergency,” (p. 7).
7
  Even information related to non-Covid diseases like Zika and Ebola (see, e.g., pp. 27-36) would reveal important
aspects of the Government’s approach to infectious disease threats generally—especially as to the production and
availability of diagnostic supplies (pp. 29-30) and respiratory protective devices (p. 55), as well as the principles
underlying established testing and vaccination strategies (pp. 29-32, 44-46).

                                                          3
             Case 1:20-cv-09144-VM Document 49 Filed 01/06/21 Page 4 of 4




Sincerely,

 /s/ Norman Siegel                                /s/ Kahlil C. Williams
Norman Siegel                                     Marjorie J. Peerce
Herbert Teitelbaum                                BALLARD SPAHR LLP
Cary McClelland                                   1675 Broadway, 19th Floor
Goutam Jois                                       New York NY 10019
SIEGEL TEITELBAUM & EVANS, LLP                    Phone: (646) 346-8039
260 Madison Avenue, 22nd Floor
New York, New York 10016                          Kahlil C. Williams
Phone: (212) 455-0300                             Michael R. McDonald
                                                  BALLARD SPAHR LLP
                                                  1735 Market Street, 51st Floor
                                                  Philadelphia PA 19103
                                                  Phone: (215) 665-5000

cc (via ECF): Hon. Victor Marrero, U.S.D.J.




                                              4
